Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to continuing application filed 8/16/2019. Claims 1-20 are pending. Priority date: 9/16/2011

Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2, 8-9 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Feger et al. (“Co-training Using RBF Nets and Different Feature Splits”, IJCNN, 2006, pp 1878-1885), hereinafter Feger.

1. A method comprising: associating features of a first input with features of a second input (Feger: e.g., Abstract, co-training interprets associating features of a first input with features of a second input) by: providing the first input to a first neuron population of a neural network (Feger: e.g., page 1879, Table 1, leaning classifier C1 based on V1, where V1 is an example of a first input and page 1880, sec III A, the input neurons of C1 using a RFB neural network is an example of a first neuron population of a neural network); extracting the features of the first input as the first input propagates from the first neuron population to a second neuron population of the neural network via a first pathway (Feger: e.g., page 1880, sec III A, RFB neural network, computing the parameters associated with the basis function of hidden neurons or weights associated with output neurons as the first input propagates interprets extracting the features of the first input as the first input propagates from the first neuron population to a second neuron population of the neural network via a first pathway, where the hidden or the output neurons corresponding to the first input are an example of a second neuron population, the function based on the weights and the parameters that generates the output with the first input interpret the features of the first input, the connections from the first input, hidden to the output is an example of a first pathway); providing the second input to a third neuron population of the neural network (Feger: e.g., page 1879, Table 1, leaning classifier C2 based on V2, where V2 is an example of a second input and page 1880, sec III A, the input neurons of the C2 using a RFB neural network is an example of a third neuron population of a neural network); and extracting the features of the second input as the second input propagates from the third neuron population to a fourth neuron population of the neural network via a second pathway (Feger: e.g., page 1880, sec III A, RFB neural network, computing the parameters associated with the basis function of hidden neurons or weights associated with output neurons as the second input propagates interprets extracting the features of the second input as the second input propagates from the third neuron population to a fourth neuron population of the neural network via a second pathway, where the hidden or the output neurons corresponding to the second input are an example of a fourth neuron population, the function based on the weights and the parameters that generates the output with the second input interpret the features of the second input, the connections from the first input, hidden to the output is an example of a second pathway).  

8. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition,  Feger disclose s a system (e.g., sec V, execution of co-training on RBF neural networks with stored data sets).

15. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Feger disclose s a computer program product (e.g., sec V, execution of co-training on RBF neural networks with stored data sets).

2, 7 and 16, further comprising: producing an approximate of the second input via the second neuron population (Feger: e.g., page 1879, Table 1, generating as output the most confident examples from C1 to be added to the current L, where the generated examples from the second neuron population interpret an approximate of the second input because the V1 is a subset of L); and producing an approximate of the first input via the fourth neuron population (Feger: e.g., page 1879, Table 1, generating as output the most confident examples from C2 to be added to the current L, where the generated examples from the fourth neuron population interpret an approximate of the first input because V2 is a subset of L). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feger, in view of Levin et al. (“Unsupervised Improvement of Visual Detectors using Co-Training”, IEEE ICCV, 2003, pages: 8), hereinafter Levin.

3, 10 and 17, further comprising: learning false negatives by: applying a first learning rule to the first pathway as the first input propagates from the first neuron population to the second neuron population via the first pathway (Feger: e.g., page 1879, Table 1, page 1882, sec V-D, applying the rule for measuring the strength of classifier C1 on the given view V1); and applying the first learning rule to the second pathway as the second input propagates from the third neuron population to the fourth neuron population via the second pathway (Feger: e.g., page 1879, Table 1, page 1882, sec V-D, applying the rule for measuring the strength of classifier C2 on the given view V2).  
Feger does not expressly disclose, but Levin discloses “learning false negatives” (Levin: e.g., Abstract, page 5, col 1, par 3, using co-training to achieve unsupervised improvement of labeling with respect to false negative). It would have been obvious for one of ordinary skill in the art at the time of invention to combine Levin with Feger because Feger teaches measuring the accuracy of base classifiers in co-training.

Claim Objections
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Ijspeert (“Central pattern generators for locomotion control in animals and robots: A review”, Neural Networks, 2008, pp 642-653) teaches coordination of movement on a salamander CPG model via feedback controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 19, 2022